Citation Nr: 1142954	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-06 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Whether new and evidence has been received to reopen a claim of service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active military service with the United States Navy from September 1991 to December 1995, and with the Air Force and Texas Air National Guard from September 1999 to June 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen previously denied claims of service connection for knee disabilities.

The issues have been recharacterized to better reflect the Veteran's allegations, the evidence of record, and the procedural status of the claims.

The Veteran requested a hearing before a Veterans Law Judge at the RO, and such was scheduled for May 2011.  However, the Veteran failed to report without explanation or attempt to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

The issues of service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for right and left knee disabilities was denied in a March 2002 rating decision on the grounds that there was no current disability.

2.  Evidence received since March 2002 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for reopening of a previously denied claim of service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  The criteria for reopening of a previously denied claim of service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the reopening of the claims, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In a March 2002 rating decision, service connection for both right and left knee disabilities was denied.  The evidence of record consisted of the Veteran's reports of bilateral knee pain and weakness, service treatment records and some personnel records, a report of VA contract examination showing no current diagnoses related to the knees, and private treatment records regarding a spine disability.  The RO determined that in the absence of evidence of a current disability, service connection was not warranted.

Since March 2002, the Veteran has submitted extensive records of private and VA treatment documenting right and left knee problems, to include radiographic reports showing arthritic changes in both knees.  Additionally, the Veteran has reported in-service injuries of the knees in already documented falls in service.  He has reported the continuity of knee symptomatology since that time.

The evidence received since March 2002 is new, as the treatment records and specific allegations of injury were either not of record at the time of the prior decision, or had not yet been created.  Further, as the new evidence, particularly the medical evidence of current diagnoses, directly addresses the basis for the prior denials, it is material.  Reopening of the previously denied claims is warranted.

Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.  These matters must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.



ORDER

Reopening of the previously denied claim of service connection for a right knee disability is granted.

Reopening of the previously denied claim of service connection for a left knee disability is granted.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service records document in-service falls and complaints of knee problems during active military service.  A knee injury is established; the Veteran reported one in contemporaneous records, and personnel records document inadequate reporting of incidents by his supervisors.  Current treatment records show a diagnosis of degenerative changes, and the Veteran has competently reported long standing symptoms and functional impairment.  Examination is required to obtain a medical opinion regarding a nexus between service and current disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA Northern California Health Care System, from November 2008 to the present.  Records reflect treatment at the Mare Island Community Based Outpatient Clinic and the Martinez Outpatient Clinic.

2.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current diagnoses of the left and right knees, and must opine as to whether it is at least as likely as not any current disability is caused or aggravated by military service.  In-service injury, in the form of a trauma in a fall, is established.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


